Name: Commission Implementing Decision (EU) 2018/5 of 3 January 2018 amending Implementing Decision 2012/270/EU as regards the symptoms of Epitrix cucumeris (Harris), Epitrix papa sp. n., Epitrix subcrinita (Lec.) and Epitrix tuberis (Gentner) and the establishment of relevant demarcated areas (notified under document C(2017) 8788)
 Type: Decision_IMPL
 Subject Matter: plant product;  natural environment;  cultivation of agricultural land;  agricultural policy;  international trade;  environmental policy;  trade
 Date Published: 2018-01-05

 5.1.2018 EN Official Journal of the European Union L 2/11 COMMISSION IMPLEMENTING DECISION (EU) 2018/5 of 3 January 2018 amending Implementing Decision 2012/270/EU as regards the symptoms of Epitrix cucumeris (Harris), Epitrix papa sp. n., Epitrix subcrinita (Lec.) and Epitrix tuberis (Gentner) and the establishment of relevant demarcated areas (notified under document C(2017) 8788) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) Since the last amendment of Commission Implementing Decision 2012/270/EU (2) by Implementing Decision (EU) 2016/1359 (3), experience has shown that the superficial galleries and the associated small holes dug by the larvae under the epidermis of the potato tubers are reliable signs of infestation by the specified organisms. Therefore, the provisions laid down in Implementing Decision 2012/270/EU, as regards inspection, survey, notification and demarcation measures should not only apply for the presence of the specified organisms on potato tubers but also where these signs have been observed without the specified organisms. (2) Implementing Decision 2012/270/EU should therefore be amended accordingly. (3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Amendments to Implementing Decision 2012/270/EU Implementing Decision 2012/270/EU is amended as follows: (1) point (a) of the third subparagraph of Article 3(1) is replaced by the following: (a) intensive monitoring for the presence of the specified organisms and of the signs of infestation by those organisms on potato tubers, through appropriate inspections on potato plants and, where appropriate, other host plants, including fields where those plants are growing, within at least a radius of 100 m of the packing facility;; (2) Article 4 is replaced by the following: Article 4 Surveys and notifications as regards the specified organisms 1. Member States shall conduct annual official surveys for the presence of the specified organisms and the signs of infestation by those organisms on potato tubers and, where appropriate, other host plants, including fields where potato tubers are growing, in their territory. Member States shall notify the results of those surveys to the Commission and the other Member States by 30 April of each year. 2. Any presence or suspected occurrence of a specified organism, or of the signs of infestation by that organism on potato tubers, shall immediately be notified to the responsible official bodies.; (3) Article 5(1) is replaced by the following: 1. Where based on the results of the surveys referred to in Article 4(1) or other evidence, a Member State confirms the presence of a specified organism or of the signs of infestation by that organism on potato tubers in a part of its territory, that Member State shall without delay establish a demarcated area consisting of an infested zone and a buffer zone, as set out in Section 1 of Annex II. It shall take measures, as laid down in Section 2 of Annex II.; (4) Annexes I and II are amended in accordance with the Annex to this Decision. Article 2 Addressees This Decision is addressed to the Member States. Done at Brussels, 3 January 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision 2012/270/EU of 16 May 2012 as regards emergency measures to prevent the introduction into and the spread within the Union of Epitrix cucumeris (Harris), Epitrix similaris (Gentner), Epitrix subcrinita (Lec.) and Epitrix tuberis (Gentner) (OJ L 132, 23.5.2012, p. 18). (3) Commission Implementing Decision (EU) 2016/1359 of 8 August 2016 amending Implementing Decision 2012/270/EU as regards emergency measures to prevent the introduction into and the spread within the Union of Epitrix cucumeris (Harris), Epitrix similaris (Gentner), Epitrix subcrinita (Lec.) and Epitrix tuberis (Gentner) (OJ L 215, 10.8.2016, p. 29). ANNEX Annexes I and II to Implementing Decision 2012/270/EU are amended as follows: (1) in Annex I, Section 1, point (3)(a) is replaced by the following: (a) it shall include the information that the potato tubers have been found free from the specified organisms concerned and from the signs of infestation by those organisms on potato tubers, and do not contain more than 0,1 % of soil in an official examination carried out immediately prior to export;; (2) Annex II is amended as follows: (a) Section 1 is amended as follows: (i) point (1)(a) is replaced by the following: (a) an infested zone which includes at least the fields where the presence of the specified organism or of the signs of infestation by that organism on potato tubers has been confirmed, as well as fields where infested potato tubers have been grown; and; (ii) points (3), (4) and (5) are replaced by the following: (3) When establishing the infested zone and the buffer zone, Member States shall take into account the following elements: the biology of the specified organisms, the level of infestation, the distribution of host plants, the evidence of establishment of the specified organisms and the capacity of the specified organisms to spread naturally. (4) If the presence of a specified organism or of the signs of infestation by that organism on potato tubers is confirmed outside the infested zone, the delimitation of the infested zone and buffer zone shall be reviewed and changed accordingly. (5) Where as regards a demarcated area, based on the surveys referred to in Article 4(1), neither the specified organism concerned nor the signs of infestation by that organism on potato tubers have been detected for a period of two years, the Member State concerned shall confirm that that organism is no longer present in that area and that the area ceases to be demarcated. It shall notify the Commission and the other Member States.; (b) in Section 2, point (2) is replaced by the following: (2) intensive monitoring for the presence of the specified organisms or of the signs of infestation by those organisms on potato tubers through appropriate inspections;.